 
EXHIBIT 10.20

 
REGISTRATION RIGHTS AGREEMENT, dated as of March 28, 2007 (the “Agreement”)
among NEXTWAVE WIRELESS INC., a Delaware corporation (including any successor
thereto, whether by merger, consolidation, conversion or otherwise, the
“Company”) and the Purchasers party hereto.
 
The Purchasers have the right to acquire shares of common stock, par value
$0.001 per share, of the Company (“Common Stock”) upon conversion of shares of
Preferred Stock (as hereinafter defined) of the Company, purchased pursuant to
the Purchase Agreement (as hereinafter defined). The Company and the Purchasers
deem it to be in their respective best interests to set forth their rights in
connection with public offerings and sales of shares of Common Stock and are
entering into this Registration Rights Agreement as a condition to and in
connection with the Purchasers entering into the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, the Company and the Investors hereby agree as
follows:
 
Section 1.  Certain Definitions. For purposes of this Registration Rights
Agreement, the following terms shall have the following respective meanings:
 
“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
 
“Effective Time,” means the time and date as of which the Commission declares
the Shelf Registration Statement effective or as of which the Shelf Registration
Statement otherwise becomes effective.
 
“Electing Holder” shall mean each Purchaser and any holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a)(ii) or 3(a)(iii) hereof and the
instructions set forth on the Notice and Questionnaire.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.
 
The term “holder” shall mean each of the Purchasers and other persons who
acquire Registrable Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Registrable
Securities.
 
“Investment Amount” means, with respect to each Purchaser, the investment amount
indicated opposite such Purchaser’s name on Schedule 1 of the Purchase
Agreement.
 
“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.
 
The term “person” shall mean a corporation, association, partnership,
organization, limited liability company, limited partnership, limited liability
partnership, or other similar entity, individual, government or political
subdivision thereof or governmental agency.
 

--------------------------------------------------------------------------------


 
“Purchase Agreement” means that certain Securities Purchase Agreement, dated as
of the date hereof, among the Company and the Purchasers, as may be amended,
modified or supplemented from time to time.
 
“Purchasers” shall mean the Purchasers named in Schedule 1 to the Purchase
Agreement, other than Navation, Inc. and Manchester Financial Group, L.P.
 
“Preferred Stock” shall mean the Company’s Series A Convertible Preferred Stock,
par value $0.001 per share.
 
“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (i) a Shelf Registration Statement registering such Security
under the Securities Act has been declared or becomes effective and such
Security has been sold or otherwise transferred by the holder thereof pursuant
to and in a manner contemplated by such effective Shelf Registration Statement;
(ii) such Security is sold pursuant to Rule 144 under circumstances in which any
legend borne by such Security relating to restrictions on transferability
thereof, under the Securities Act or otherwise, is removed by the Company; (iii)
such Security is eligible to be sold pursuant to paragraph (k) of Rule 144; or
(iv) such Security shall cease to be outstanding.
 
“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.
 
“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.
 
“Securities” means (i) the shares of Preferred Stock issued to the Purchasers
pursuant to the Purchase Agreement and (ii) the shares of Common Stock of the
Company issued or issuable upon conversion of the shares of Preferred Stock
issued to the Purchasers pursuant to the Purchase Agreement, and any other
capital stock of the Company into which such shares of Preferred Stock or Common
Stock may be converted or which is issued or issuable upon conversion of such
shares of Preferred Stock, in each case as a result of any stock split, stock
dividend, recapitalization, exchange or similar event.
 
“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.
 
“Shelf Registration” shall have the meaning assigned thereto in Section 2(a)
hereof.
 
“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.
 
Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Registration
Rights Agreement, and the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Registration Rights Agreement as a whole
and not to any particular Section or other subdivision. Capitalized terms used
herein but not defined herein shall have the meaning assigned to such terms in
the Purchase Agreement.
 
2

--------------------------------------------------------------------------------


 
Section 2.  Registration Under the Securities Act.
 
(a)  The Company shall file under the Securities Act, as soon as practicable
upon becoming eligible to use a Form S-3 Registration Statement, but in no event
later than July 31, 2007, a “shelf” registration statement providing for the
registration of, and the sale on a continuous or delayed basis by the holders
of, all of the Registrable Securities, pursuant to Rule 415 or any similar rule
that may be adopted by the Commission (such filing, the “Shelf Registration” and
such registration statement, the “Shelf Registration Statement”). The Company
agrees to use its reasonable best efforts (x) to cause the Shelf Registration
Statement to become or be declared effective no later than 60 days after the
applicable Shelf Registration Statement filing deadline described above and,
subject to Section 3(d), to keep such Shelf Registration Statement continuously
effective for a period ending on the earlier of the second anniversary of the
Effective Time or such time as there are no longer any Registrable Securities
outstanding, provided, however, that no holder shall be entitled to be named as
a selling securityholder in the Shelf Registration Statement or to use the
prospectus forming a part thereof for resales of Registrable Securities unless
such holder is an Electing Holder, and (y) after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Registrable
Securities that is not then an Electing Holder, to take any action reasonably
necessary to enable such holder to use the prospectus forming a part thereof for
resales of Registrable Securities, including, without limitation, any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement, provided, however, that nothing in this Clause (y) shall
relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Company in accordance with Section 3(a)(iii)
hereof; provided further that each holder shall promptly furnish additional
information required to be disclosed in order to make information previously
furnished to the Company by such holder not misleading. The Company further
agrees to supplement or make amendments to the Shelf Registration Statement,
including without limitation, any post effective amendments, as and when
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement or
by the Securities Act or rules and regulations thereunder for shelf
registration. To the extent the Company is required to file a prospectus under
Rule 424(b) of the Securities Act, it shall file such prospectus on the third
business day following the Effective Time. In the event that the Company and one
or more of the Purchasers agree that it would be advisable to delay the
registration of a portion of the Securities, the Company shall file a subsequent
Shelf Registration Statement covering such portion of the Securities at a time
which shall be mutually agreed by the Company and such Purchasers. Such Shelf
Registration Statement shall be subject to all of the terms and provisions of
this Registration Rights Agreement, except for the initial filing deadline
described above.
 
(b)  The Company shall use all reasonable best efforts to take all actions
necessary or advisable to be taken by it to ensure that the transactions
contemplated herein are effected as so contemplated in Section 2(a) hereof, and
to submit to the Commission, within two business days after the Company learns
that no review of the Shelf Registration Statement will be made by the staff of
the Commission or that the staff has no further comments on the Shelf
Registration Statement, as the case may be, a request for acceleration of
effectiveness (or post effective amendment, if applicable) of the Shelf
Registration Statement to a time and date not later than 48 hours after the
submission of such request.
 
3

--------------------------------------------------------------------------------


 
(c)  Any reference herein to a registration statement or prospectus as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time and any reference herein to
any post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time. Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.
 
Section 3.  Registration Procedures.
 
The following provisions shall apply to the filing of the Shelf Registration
Statement:
 
(a)  The Company shall:
 
(i)  prepare and file with the Commission, as soon as practicable but in any
case within the time periods specified in Section 2(a), a Shelf Registration
Statement on any form which may then be utilized by the Company and which shall
register all of the Registrable Securities for resale by the holders thereof in
accordance with such method or methods of disposition as may be specified by
such of the holders as, from time to time, may be Electing Holders and use all
reasonable best efforts to cause such Shelf Registration Statement to become
effective as soon as practicable but in any case within the time periods
specified in Section 2(a);
 
(ii)  not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, or, if the Shelf Registration Statement is not reviewed
by the staff of the Commission, as promptly as practicable after the Company
learns that no such review is pending, mail the Notice and Questionnaire to the
holders of Registrable Securities; no holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement as of the Effective
Time, and no holder shall be entitled to use the prospectus forming a part
thereof for resales of Registrable Securities at any time, unless such holder
has returned a completed and signed Notice and Questionnaire to the Company by
the deadline for response set forth therein; provided, however, holders of
Registrable Securities shall have at least 20 calendar days from the date on
which the Notice and Questionnaire is first mailed to such holders to return a
completed and signed Notice and Questionnaire to the Company;
 
(iii)  after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Company shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company;
 
(iv)  as soon as practicable prepare and file with the Commission such
amendments and supplements to such Shelf Registration Statement (including
without limitation, any required post effective amendments) and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Shelf Registration Statement for the period specified in Section 2(a)
hereof and as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such Shelf
Registration Statement, including without limitation, to include any Electing
Holder to be named as a selling security holder therein;
 
4

--------------------------------------------------------------------------------


 
(v)  comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;
 
(vi)  provide (A) one representative of the Electing Holders and (B) not more
than one counsel for all the Electing Holders the opportunity to participate in
the preparation of such Shelf Registration Statement, each prospectus included
therein or filed with the Commission and each amendment or supplement thereto,
in each case subject to customary confidentiality restrictions;
 
(vii)  for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(a), make available
at reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(a)(vi)
who shall certify to the Company that they have a current intention to sell the
Registrable Securities pursuant to the Shelf Registration such financial and
other information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to be available to respond to such inquiries, as shall be reasonably necessary,
in the judgment of the respective counsel referred to in such Section, to
conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act, and in connection therewith, the Company shall use its
reasonable best efforts to cooperate with such persons in obtaining from the
Company’s independent auditors, and counsel to the Company, such comfort letters
and opinions and statements as shall be appropriate to be delivered to and for
the benefit of any such person in the relevant circumstances, and the Company
shall pay any fees and expenses of its independent certified public accountants
and counsel in connection therewith; provided, however, that each such party
shall be required to maintain in confidence and not to disclose to any other
person any information or records reasonably designated by the Company as being
confidential, until such time as (A) such information becomes a matter of public
record (whether by virtue of its inclusion in such registration statement or
otherwise), or (B) such person shall be required so to disclose such information
pursuant to a subpoena or order of any court or other governmental agency or
body having jurisdiction over the matter (provided such person agrees that it
will give notice to the Company and allow the Company, at its expense, to
promptly undertake appropriate action and to prevent disclosure of such
information deemed confidential), or (C) such information is required to be set
forth in such Shelf Registration Statement or the prospectus included therein or
in an amendment to such Shelf Registration Statement or an amendment or
supplement to such prospectus in order that such Shelf Registration Statement,
prospectus, amendment or supplement, as the case may be, complies with
applicable requirements of the federal securities laws and the rules and
regulations of the Commission and does not contain an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;
 
5

--------------------------------------------------------------------------------


 
(viii)  promptly notify each of the Electing Holders, and if requested by any
such Electing Holder, confirm such advice in writing, (A) when such Shelf
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company contemplated by Section 5 cease to be true and correct
in all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, or (F) that such Shelf Registration Statement,
prospectus, prospectus amendment or supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the rules and regulations of the Commission thereunder or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;
 
(ix)  use all reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;
 
(x)  if requested by any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such Electing Holder
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including information with respect to the amount of
Registrable Securities being sold by such Electing Holder , the name and
description of such Electing Holder the offering price of such Registrable
Securities and any compensation payable in respect thereof, and make all
required filings of such prospectus supplement or post-effective amendment
promptly after notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment;
 
(xi)  furnish to each Electing Holder and the respective counsel referred to in
Section 3(a)(vi) a conformed copy of such Shelf Registration Statement, each
such amendment and supplement thereto (in each case including all exhibits
thereto (in the case of an Electing Holder of Registrable Securities, upon
request) and documents incorporated by reference therein) and such number of
copies of such Shelf Registration Statement (excluding exhibits thereto and
documents incorporated by reference therein unless specifically so requested by
such Electing Holder) and of the prospectus included in such Shelf Registration
Statement, in conformity in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the
Commission thereunder, and such other documents, as such Electing Holder may
reasonably request in order to facilitate the offering and disposition of the
Registrable Securities owned by such Electing Holder and to permit such Electing
Holder to satisfy the prospectus delivery requirements of the Securities Act;
and subject to Section 3(b) below, the Company hereby consents to the use of
such prospectus and any amendment or supplement thereto by each such Electing
Holder , in each case in the form most recently provided to such person by the
Company, in connection with the offering and sale of the Registrable Securities
covered by the prospectus or any supplement or amendment thereto;  
 
6

--------------------------------------------------------------------------------


 
(xii)  use all reasonable best efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder thereof shall reasonably request, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions during
the period the Shelf Registration is required to remain effective under Section
2(b) above and for so long as may be necessary to enable any such Electing
Holder to complete its distribution of Securities pursuant to such Shelf
Registration Statement and (C) take any and all other actions as may be
reasonably necessary to enable each such Electing Holder to consummate the
disposition in such jurisdictions of such Registrable Securities; provided,
however, that the Company shall not be required for any such purpose to (1)
qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section
3(a)(xii), (2) consent to general service of process in any such jurisdiction or
become subject to taxation in any such jurisdiction or (3) make any changes to
its certificate of incorporation or by-laws or other governing documents or any
agreement between it and its stockholders;
 
(xiii)  use all reasonable best efforts to obtain the consent or approval of
each governmental agency or authority, whether federal, state or local, which
may be required to effect the Shelf Registration or the offering or sale in
connection therewith or to enable the selling holder or holders to offer, or to
consummate the disposition of, their Registrable Securities;
 
(xiv)  unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall not bear any restrictive legends;
 
(xv)  notify in writing each holder of Registrable Securities of any proposal by
the Company to amend or waive any provision of this Registration Rights
Agreement pursuant to Section 8(i) hereof and of any amendment or waiver
effected pursuant thereto, each of which notices shall contain the text of the
amendment or waiver proposed or effected, as the case may be; and
 
(xvi)  comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, an earning statement of the Company and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the Company, Rule 158 thereunder).
 
7

--------------------------------------------------------------------------------


 
(b)  In the event that the Company would be required, pursuant to Section
3(a)(viii)(F) above, to notify the Electing Holders the Company shall promptly
prepare and furnish to each of the Electing Holders a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of Registrable Securities, such prospectus shall conform in all
material respects to the applicable requirements of the Securities Act and the
rules and regulations of the Commission thereunder and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Each Electing Holder agrees that upon
receipt of any notice from the Company pursuant to Section 3(a)(viii)(F) hereof,
such Electing Holder shall forthwith discontinue the disposition of Registrable
Securities pursuant to the Shelf Registration Statement applicable to such
Registrable Securities until such Electing Holder shall have received copies of
such amended or supplemented prospectus, and if so directed by the Company, such
Electing Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in such Electing Holder’s
possession of the prospectus covering such Registrable Securities at the time of
receipt of such notice.
 
(c)  In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.
 
(d)  Notwithstanding any other provision of this Agreement, the Company may for
valid business reasons (other than avoidance of its obligations hereunder),
including without limitation, a potential material acquisition, divestiture of
assets or other material corporate transaction, notify holders of Registrable
Securities in writing that the Shelf Registration Statement is no longer
effective or the prospectus included therein is no longer usable for offers and
sales of Securities for a period not to exceed: (i) 30 consecutive days at any
one time, (ii) 45 days in any three month period or (iii) 90 days in the
aggregate during any twelve-month period; provided, that the Company promptly
thereafter complies with the requirements of Section 2(b) hereof, if applicable,
and provided further that, if a post effective amendment is required by
applicable law to be filed with the Commission to cause a Holder to be named as
a selling security holder in the Shelf Registration Statement, the period of
time between the filing and the effectiveness of any such post effective
amendment shall be not deemed to be a Suspension Period hereunder. The first day
of any Suspension Period must be at least two trading days after the last day of
any prior Suspension Period. Each holder agrees that upon receipt of any notice
from the Company pursuant to this Section 3(d), it will discontinue use of the
prospectus contained in the Shelf Registration Statement until receipt of copies
of the supplemented or amended prospectus relating thereto or until advised in
writing by the Company that the use of the prospectus contained in the Shelf
Registration Statement may be resumed (any such period, a “Suspension Period”).
 
8

--------------------------------------------------------------------------------


 
(e)  The Company shall provide to each affected Electing Holder any comments or
notifications of the Commission or any other applicable regulatory authority
that bears on the status of or disclosure with respect to any such Electing
Holder, or if applicable, the Electing Holders as a class, and in the event
requested by any Electing Holder, withdraw information relating to such Electing
Holder as a selling shareholder from such Shelf Registration Statement and any
other related offering materials. In the event such Electing Holder withdraws
from such Shelf Registration Statement, such Electing Holder shall be eligible
to participate in any subsequent Shelf Registration Statement filed by the
Company as contemplated by Section 2(a), and the Company shall have no liability
relating to the decision of such Electing Holder to withdraw from such Shelf
Registration Statement and shall not be deemed to have defaulted in its
obligations under this Registration Rights Agreement in any respect.
 
(f)  The Company shall use its reasonable best efforts to secure designation and
quotation of all of the Registrable Securities covered by a Registration
Statement on The NASDAQ Global Market.
 
Section 4.  Registration Expenses.
 
The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Registration
Rights Agreement, including (a) all Commission and any NASD registration, filing
and review fees and expenses (b) all fees and expenses in connection with the
qualification of the Securities for offering and sale under the State securities
and blue sky laws referred to in Section 3(a)(xii) hereof and determination of
their eligibility for investment under the laws of such jurisdictions as or the
Electing Holders may designate, including reasonable fees and disbursements of
not more than one counsel for the Electing Holders in connection with such
qualification and determination, (c) all expenses relating to the preparation,
printing, production, distribution and reproduction of each registration
statement required to be filed hereunder, each prospectus included therein or
prepared for distribution pursuant hereto, each amendment or supplement to the
foregoing, the expenses of preparing the Securities for delivery and the
expenses of printing or producing blue sky memoranda and all other documents in
connection with the offering, sale or delivery of Securities to be disposed of
(including certificates representing the Securities), (d) messenger, telephone
and delivery expenses relating to the offering, sale or delivery of Securities
and the preparation of documents referred in clause (c) above, (e) internal
expenses (including all salaries and expenses of the Company’s officers and
employees performing legal or accounting duties), (f) fees, disbursements and
expenses of counsel and independent certified public accountants of the Company
(including the expenses of any opinions or “cold comfort” letters required by or
incident to such performance and compliance), (g) reasonable fees, disbursements
and expenses of one counsel for the Electing Holders retained in connection with
a Shelf Registration, as selected by the Electing Holders of at least a majority
in aggregate principal amount of the Registrable Securities held by Electing
Holders (which counsel shall be reasonably satisfactory to the Company), and (h)
fees, expenses and disbursements of any other persons, including special
experts, retained by the Company in connection with such registration
(collectively, the “Registration Expenses”). To the extent that any Registration
Expenses are incurred, assumed or paid by any holder of Registrable Securities
or any placement or sales agent therefor or underwriter thereof, the Company
shall reimburse such person for the full amount of the Registration Expenses so
incurred, assumed or paid promptly after receipt of a request therefor.
Notwithstanding the foregoing, the holders of the Registrable Securities being
registered shall pay all agency fees and commissions and underwriting discounts
and commissions attributable to the sale of such Registrable Securities and the
fees and disbursements of any counsel or other advisors or experts retained by
such holders (severally or jointly), other than the counsel and experts
specifically referred to above.
 
9

--------------------------------------------------------------------------------


 
Section 5.  Representations and Warranties.
 
The Company represents and warrants to, and agrees with, each Purchaser and each
of the holders from time to time of Registrable Securities that:
 
(a)  Each registration statement covering Registrable Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant to Section 3(c) or Section 3(d) hereof and any further
amendments or supplements to any such registration statement or prospectus, when
it becomes effective or is filed with the Commission, as the case may be, will
conform in all material respects to the requirements of the Securities Act and
the rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and at all times subsequent to the Effective Time when a prospectus would be
required to be delivered under the Securities Act, other than from (i) such time
as a notice has been given to holders of Registrable Securities pursuant to
Section 3(a)(viii)(F) hereof until (ii) such time as the Company furnishes an
amended or supplemented prospectus pursuant to Section 3(b) hereof, each such
registration statement, and each prospectus contained therein or furnished
pursuant to Section 3(a) hereof, as then amended or supplemented, will conform
in all material respects to the requirements of the Securities Act and the rules
and regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a holder of Registrable Securities expressly for use therein.
 
(b)  Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.
 
10

--------------------------------------------------------------------------------


 
(c)  The compliance by the Company with all of the provisions of this
Registration Rights Agreement and the consummation of the transactions herein
contemplated will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Significant Subsidiary (as defined in Rule 1-02 of
Regulation S-X) is a party or by which the Company or any Significant Subsidiary
is bound or to which any of the property or assets of the Company or any
Subsidiary is subject, (ii) result in any violation of the provisions of the
certificate of incorporation or organization or the by-laws or other governing
documents, as applicable, of the Company or (iii) result in any violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any Significant Subsidiary or any
of their properties except, in the case of clauses (i) and (iii), for such
conflicts, breaches, violations or defaults as would not individually, or in the
aggregate, have a material adverse effect on the consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the consummation by the Company of the transactions
contemplated by this Registration Rights Agreement, except (i) the registration
under the Securities Act of the Securities, (ii) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or blue sky laws in connection with the offering and distribution of
the Securities, (iii) the filing of a notification form with the Nasdaq Stock
Market within five days after the Closing Date (as defined in the Purchase
Agreement), (iv) such additional post-Closing filings as may be required to
comply with applicable state and federal securities laws and the listing
requirements of the Nasdaq National Market and (v) such consents, approvals,
authorizations, registrations or qualifications that have been obtained and are
in full force and effect as of the date hereof.
 
(d)  This Registration Rights Agreement has been duly authorized, executed and
delivered by the Company.
 
Section 6.  Indemnification.
 
(a)  Indemnification by the Company. The Company will indemnify and hold
harmless each of the Electing Holders of Registrable Securities included in a
Shelf Registration Statement and the directors, officers, members, partners,
employees, agents, representatives of, and each Person against any losses,
claims, damages or liabilities, joint or several, incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the Commission,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto, to which such holder may become subject under the Securities
Act, the Exchange Act or any other law, including without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Shelf Registration Statement,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Shelf Registration Statement under
which such Registrable Securities were registered under the Securities Act, or
any preliminary, final or free writing prospectus contained therein or furnished
by the Company to any such Electing Holder or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse such holder, such
Electing Holder for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
to any such person in any such case to the extent that any such loss, claim,
damage or liability (x) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, or preliminary, final or free writing prospectus, or
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by any such person expressly for use
therein, (y) arises from such person’s use of the Shelf Registration Statement
or prospectus or any amendments or supplements thereto during a Suspension
Period.
 
11

--------------------------------------------------------------------------------


 
(b)  Indemnification by the Holders. Each Electing Holder agrees, severally and
not jointly, to (i) indemnify and hold harmless the Company and all other
holders of Registrable Securities, against any losses, claims, damages or
liabilities to which the Company or such other holders of Registrable Securities
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in such registration statement, or any preliminary,
final or free writing prospectus contained therein or furnished by the Company
to any such Electing Holder, or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Electing Holder expressly for use therein, and
(ii) reimburse the Company for any legal or other expenses reasonably incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that no such Electing
Holder shall be required to undertake liability to any person under this Section
6(b) for any amounts in excess of the dollar amount of the net proceeds to be
received by such Electing Holder from the sale of such Electing Holder’s
Registrable Securities pursuant to such registration.
 
(c)  Notices of Claims, Etc. Promptly after receipt by an indemnified party
under subsection (a) or (b) above of written notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or 6(b) hereof to the extent the indemnifying party
is not materially prejudiced by such omission. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation; provided, however, that such indemnified party shall have the
right to retain its own counsel with the fees and expenses of not more than one
counsel for such indemnified party to be paid by the Company, if, in the
reasonable opinion of such indemnified party the representation by such counsel
of such indemnified party and the Company would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding, and provided, further,
that the indemnifying party shall not be required to pay for more than one such
separate counsel for all similarly situated indemnified parties in connection
with any indemnification claim. No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
 
12

--------------------------------------------------------------------------------


 
(d)  Contribution. If for any reason the indemnification provisions contemplated
by Section 6(a) or Section 6(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 6(d), no holder shall
be required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by such holder from the sale of any Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) exceeds the amount of any damages which such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The holders’ obligations in this Section 6(d) to contribute
shall be several in proportion to the principal amount of Registrable Securities
registered by them and not joint.
 
13

--------------------------------------------------------------------------------


 
(e)  The obligations of the Company under this Section 6 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer, director and partner of each holder
and each person, if any, who controls any holder within the meaning of the
Securities Act; and the obligations of the holders contemplated by this Section
6 shall be in addition to any liability which the respective holder may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company (including any person who, with his consent,
is named in any registration statement as about to become a director of the
Company) and to each person, if any, who controls the Company within the meaning
of the Securities Act.
 
Section 7.  Rule 144.
 
The Company covenants to the holders of Registrable Securities that to the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144) and the rules and
regulations adopted by the Commission thereunder, and shall take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144, as such Rule may be amended from time to
time, or any similar or successor rule or regulation hereafter adopted by the
Commission. Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.
 
Section 8.  Miscellaneous.
 
(a)  No Inconsistent Agreements. The Company represents, warrants, covenants and
agrees that it has not granted, and shall not grant, registration rights with
respect to Registrable Securities or any other securities which would be
inconsistent with the terms contained in this Registration Rights Agreement.
 
(b)  Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Purchasers and the holders from time to time of the
Registrable Securities may be irreparably harmed by any such failure, and
accordingly agree that the Purchasers and such holders, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
compel specific performance of the obligations of the Company under this
Registration Rights Agreement in accordance with the terms and conditions of
this Registration Rights Agreement, in any court of the United States or any
State thereof having jurisdiction.
 
14

--------------------------------------------------------------------------------


 
(c)  Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally, by facsimile or by
courier, or three days after being deposited in the mail (registered or
certified mail, postage prepaid, return receipt requested) as follows: If to the
Company, to it at Nextwave Wireless, Inc., 12670 High Bluff Drive, San Diego,
California 92130, Attention: Frank Cassou, Esq. with a copy to Weil, Gotshal &
Manges LLP, 767 Fifth Avenue, New York , New York 10153, Attention: Marita A.
Makinen, Esq., and if to a holder, to the address of such holder set forth in
the security register or other records of the Company, or to such other address
as the Company or any such holder may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
 
(d)  Parties in Interest. All the terms and provisions of this Registration
Rights Agreement shall be binding upon, shall inure to the benefit of and shall
be enforceable by the parties hereto and the holders from time to time of the
Registrable Securities and the respective successors and assigns of the parties
hereto and such holders. In the event that any transferee of any holder of
Registrable Securities shall acquire Registrable Securities, in any manner,
whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such Registrable Securiteis shall be
held subject to all of the terms of this Registration Rights Agreement, and by
taking and holding such Registrable Securities such transferee shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed to be
bound by all of the applicable terms and provisions of, this Registration Rights
Agreement. If the Company shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Registrable Securities
subject to all of the applicable terms hereof.
 
(e)   Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Registration Rights
Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such holder and the
consummation of the transactions contemplated herein.
 
(f)  Governing Law. This Registration Rights Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
 
15

--------------------------------------------------------------------------------


 
(g)  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF COURTS OF UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, OR THE STATE OF NEW YORK, AND ANY APPELLATE COURT
THEREFROM, FOR THE RESOLUTION OF ANY AND ALL DISPUTES, CONTROVERSIES, CONFLICTS,
LITIGATION OR ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
SUBJECT MATTER HEREOF AND AGREES NOT TO COMMENCE ANY LITIGATION OR ACTIONS
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE SUBJECT MATTER HEREOF IN
ANY OTHER COURT.
 
(h)  Headings. The descriptive headings of the several Sections and paragraphs
of this Registration Rights Agreement are inserted for convenience only, do not
constitute a part of this Registration Rights Agreement and shall not affect in
any way the meaning or interpretation of this Registration Rights Agreement.
 
(i)  Entire Agreement; Amendments. This Registration Rights Agreement and the
other writings referred to herein or delivered pursuant hereto which form a part
hereof contain the entire understanding of the parties with respect to its
subject matter. This Registration Rights Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Registration Rights Agreement may be amended and the observance of
any term of this Registration Rights Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) only by a
written instrument duly executed by the Company and the holders of at least a
majority of the Registrable Securities at the time outstanding. Each holder of
any Registrable Securities at the time or thereafter outstanding shall be bound
by any amendment or waiver effected pursuant to this Section 8(i), whether or
not any notice, writing or marking indicating such amendment or waiver appears
on such Registrable Securities or is delivered to such holder.
 
(j)  Inspection. For so long as this Registration Rights Agreement shall be in
effect, this Registration Rights Agreement and a complete list of the names and
addresses of all the holders of Registrable Securities shall be made available
for inspection and copying on any business day by any holder of Registrable
Securities for proper purposes only (which shall include any purpose related to
the rights of the holders of Registrable Securities under the Securities and
this Agreement) at the offices of the Company at the address thereof set forth
in Section 8(c) above.
 
(k)  Counterparts. This Registration Rights Agreement may be executed by the
parties in counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument. If the foregoing is in accordance with your understanding, please
sign and return to us counterparts hereof, and upon the acceptance hereof by
you, on behalf of each of the Purchasers, this letter and such acceptance hereof
shall constitute a binding agreement among the Purchasers and the Company.
 
16

--------------------------------------------------------------------------------


 
Very truly yours,

        NEXTWAVE WIRELESS INC.  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name: Frank Cassou   Title: Executive Vice President

 
S-1

--------------------------------------------------------------------------------


 
Accepted as of the date hereof:
 
KINGS ROAD INVESTMENTS LTD.
 
 /s/

--------------------------------------------------------------------------------

Name:
Title:
 

--------------------------------------------------------------------------------



 
YORK CAPITAL MANAGEMENT, L.P.
 

By: /s/   Name:   Title: 

  

--------------------------------------------------------------------------------


 
YORK INVESTMENT LIMITED
 

By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
YORK CREDIT OPPORTUNITIES FUND, L.P.
 

By: /s/   Name:   Title: 


--------------------------------------------------------------------------------


 
YORK SELECT, L.P.



By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
YORK SELECT UNIT TRUST



By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
YORK GLOBAL VALUE PARTNERS, L.P.



By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
YORK ENHANCED STRATEGIES FUND, LLC
 

By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
D.E. SHAW LAMINAR PORTFOLIOS, L.L.C.
 

By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
D.E. SHAW VALENCE PORTFOLIOS, L.L.C.





By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
STANFIELD OFFSHORE LEVERAGED ASSETS, LTD.
 

By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
HIGHBRIDGE INTERNATIONAL LLC
By: HIGHBRIDGE CAPITAL MANAGEMENT LLC



By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
INVESTCORP INTERLACHEN MULTI-STRATEGY MASTER FUND LIMITED



By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
AVENUE ENTITIES SIGNATURES TO BE PROVIDED BY OMM
 

By: /s/   Name:   Title: 

 

--------------------------------------------------------------------------------


 
Exhibit A
 
NEXTWAVE WIRELESS INC.
 
INSTRUCTION TO DTC PARTICIPANTS
 
(Date of Mailing)
 
URGENT - IMMEDIATE ATTENTION REQUESTED
 
DEADLINE FOR RESPONSE: [DATE] *
 
The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.
 

--------------------------------------------------------------------------------

*
Not less than 20 calendar days from date of mailing.

 

--------------------------------------------------------------------------------


 
NEXTWAVE WIRELESS INC.
 
Notice of Registration Statement
 
and
 
Selling Securityholder Questionnaire 
 
 
(Date)
 
Reference is hereby made to the Registration Rights Agreement (the “Registration
Rights Agreement”) among NEXTWAVE WIRELESS INC. (the “Company”), and the
Purchasers named therein. Pursuant to the Registration Rights Agreement, the
Company has filed with the United States Securities and Exchange Commission (the
“Commission”) a registration statement on Form              (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Company’s
Common Stock (the “Securities”). A copy of the Registration Rights Agreement is
attached hereto. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.
 
Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline For Response]. Beneficial owners
of Registrable Securities who do not complete, execute and return this Notice
and Questionnaire by such date (i) will not be named as selling securityholders
in the Shelf Registration Statement and (ii) may not use the Prospectus forming
a part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.
 
The term “Registrable Securities” is defined in the Registration Rights
Agreement.
 
A-2

--------------------------------------------------------------------------------




ELECTION
 
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 6 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.
 
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:
 
A-3

--------------------------------------------------------------------------------




QUESTIONNAIRE
 
(1)
(a) Full Legal Name of Selling Securityholder:

 
 
(b)
Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:

 
 
(c)
Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) Through Which Registrable Securities Listed in Item (3) below are Held:

 
(2)
Address for Notices to Selling Securityholder:

 

         
 
 
 
 
 
     
 
 
 
 
 
     
 
 
 
 
 
     
Telephone:
 
 
 
 
     
Fax:
 
 
 
 
     
Contact Person:
 
 
 
 

 
(3)
Beneficial Ownership of Securities:

 
Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities. 
 
 
(a)
Number of shares of Registrable Securities beneficially owned:
                                       
                                                                                       

 
 
(b)
Number of shares of Securities other than Registrable Securities beneficially
owned:
                                                                               
                                                            

 
 
(c)
Number of shares of Registrable Securities which the undersigned wishes to be
included in the Shelf Registration Statement:                      
                                                            

 
(4)
Beneficial Ownership of Other Securities of the Company:

 
A-4

--------------------------------------------------------------------------------


 
Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3). 
 
State any exceptions here:
 
(5)
Relationships with the Company:

 
Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years. 
 
State any exceptions here:
 
(6)
Plan of Distribution:

 
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
broker-dealers or agents. Such Registrable Securities may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of sale,
at varying prices determined at the time of sale, or at negotiated prices. Such
sales may be effected in transactions (which may involve crosses or block
transactions) (i) on any national securities exchange or quotation service on
which the Registered Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
 
State any exceptions here:
 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.
 
A-5

--------------------------------------------------------------------------------


 
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.
 
In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, first-class mail, or air courier
guaranteeing overnight delivery as follows:
 
(i)     To the Company:
 
 
 
 
 
 
NEXTWAVE WIRELESS INC.
 
 
   
12670 High Bluff Drive
       
San Diego, CA 92130
   
 
 
Attention: General Counsel
     
(ii)    With a copy to:
 
 
 
 
 
 
Weil, Gotshal & Manges LLP
 
 
767 Fifth Avenue
 
 
New York, NY 10153
 
 
Attention: Marita A. Makinen
 
 
 

 
A-6

--------------------------------------------------------------------------------


 
Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above). This
Agreement shall be governed in all respects by the laws of the State of New
York.
 
A-7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
 
Dated: ____________
 
                                                                
Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)
 
 
By:
 
 
Name:
 
Title:

 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Marita A. Makinen

 
A-8

--------------------------------------------------------------------------------



 